Citation Nr: 0312253	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for weakness and 
fatigue as a manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for nausea as a 
manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for dizziness as a 
manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for multiple joint pain 
as a manifestation of an undiagnosed illness.  




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1982 to September 
1994, including service in Southwest Asia from January to 
May, and from June to September 1991.  He also had unverified 
service in the Army Reserve.  A personal hearing at the RO 
was held in May 1996.  The Board remanded the appeal to the 
RO for additional development in February 1998 and April 
1999.  

By rating action in January 2000, the RO denied service 
connection for diarrhea as a manifestation of an undiagnosed 
illness.  The veteran was notified of this decision and did 
not appeal.  Accordingly, this issue is not in appellate 
status or inextricably intertwined with the issues on appeal 
and will not be addressed in this decision.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  This case was 
remanded to the RO in April 1999.  Effective November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 became law.  The VCAA made 
several amendments to the law governing VA claims.  Among 
other things, this law redefined the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).  

Upon review of the evidentiary record, it is apparent that no 
action has been undertaken by the RO to comply with the 
mandates of the VCAA of 2000 since its enactment, despite the 
fact that the RO had the case in it's possession the entire 
time, and issued a supplemental statement of the case in 
February 2003 that should have included information on VCAA.  
It thus would be potentially prejudicial to the veteran were 
the Board to adjudicate the veteran's appeal until all 
required notification under VCAA has been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Additionally, the Board notes that an amendment to the 
statutes affecting compensation for disabilities occurring in 
Gulf War veterans was recently enacted, effective from March 
1, 2002.  38 U.S.C.A. §§ 1117, 1118 (West 2002); Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103, 115 Stat. 976 (2001).  In reviewing the evidentiary 
record, and specifically the February 2003 supplemental 
statement of the case (SSOC), it is evident that the RO did 
not consider the newly enacted legislation.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  Thus, the RO must analyze the 
veteran's Gulf War undiagnosed illness claims under the 
revised criteria as well as under the old criteria and apply 
the one most favorable to the veteran.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Accordingly, 
the claim is REMANDED to the RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran, in 
writing, for the purpose of advising him 
of the evidence needed to substantiate 
his claims of service for various 
disabilities due to an undiagnosed 
illness.  The RO should further inform 
the veteran of his right to submit any 
additional argument and/or evidence in 
support of his claims.  

3.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the claims based on all 
the evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, the old and the 
revised regulations pertaining to 
undiagnosed illness, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran should be 
furnished an SSOC, and be given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


